2013 UT App 171
_________________________________________________________

               THE UTAH COURT OF APPEALS

                        JAMES C. GODFREY,
                     Petitioner and Appellant,
                                 v.
                   BOARD OF PARDONS & PAROLE,
                    Respondent and Appellee.

                        Per Curiam Decision
                         No. 20130366‐CA
                         Filed July 11, 2013

               Third District, Salt Lake Department
                 The Honorable Robert P. Faust
                          No. 100908976

               James C. Godfrey, Appellant Pro Se
         John E. Swallow and Nancy L. Kemp, Attorneys
                          for Appellee

           Before JUDGES DAVIS, MCHUGH, and VOROS.


PER CURIAM:

¶1     James C. Godfrey appeals the trial court’s order granting the
Board of Pardons and Parole’s (the Board) motion for summary
judgment that resulted in the dismissal of his petition in its
entirety. This is before the court on its own motion for summary
disposition based on the lack of a substantial question for review.
We affirm.

¶2     Godfrey first asserts that the trial court erred in reviewing
the State’s request for relief filed pursuant to rule 60(b) of the Utah
Rules of Civil Procedure. Under rule 60(b), a trial court may
“relieve a party . . . from a final judgment, order, or proceeding,”
based on certain grounds including mistake. A motion pursuant to
rule 60(b) may be used as a means to obtain a trial court’s
                Godfrey v. Board of Pardons & Parole


reexamination of the denial of a motion for summary judgment.
Rees v. Albertson’s Inc., 587 P.2d 130, 131–32 (Utah 1978). That is the
posture here, where the trial court initially denied the Board’s
motion for summary judgment. Furthermore, the error in
proceeding on a rule 60(b) motion, if any, is harmless. The motion
essentially sought reconsideration of a non‐final order, which is
permitted under the rules of civil procedure. Gillett v. Price, 2006
UT 24, ¶ 10, 135 P.3d 861.

¶3      Godfrey asserts that disputed material facts exist to preclude
summary judgment. However, he argues facts that were before the
Board at his parole hearing rather than facts related to the
summary judgment. Summary judgment is available where there
are no disputed material facts and the moving party is entitled to
judgment as a matter of law. Utah R. Civ. P. 56(c). The relevant
facts for the purposes of summary judgment in this case are that
Godfrey received a copy of the material that the Board would
consider in determining his term and that the Board set a term
within the statutory range applicable to Godfrey. The trial court
found that Godfrey had received due process regarding his parole
hearing and that the term set was well within the range of two
sentences of up to life in prison.

¶4     The Board’s decisions regarding inmates’ possible parole
dates are not generally reviewable by courts. See Utah Code Ann.
§ 77‐27‐5(3)(LexisNexis 2012) (providing that the decisions of the
Board in cases of paroles are “final and not subject to judicial
review”). Appellate courts “review the fairness of the process by
which the Board undertakes its sentencing function” but do not “sit
as a panel of review on the result.” Monson v. Carver, 928 P.2d 1017,
1023 (Utah 1996). Due process “requires that the inmate know what
information the Board will be considering at the hearing and that
the inmate know soon enough in advance to have a reasonable
opportunity to prepare responses and rebuttal of inaccuracies.”
Labrum v. Board of Pardons, 870 P.2d 902, 908 (Utah 1993).
Furthermore, so long as the incarceration term is within the
applicable indeterminate range, the term will not be considered




20130366‐CA                       2                 2013 UT App 171
                Godfrey v. Board of Pardons & Parole


arbitrary or capricious absent unusual circumstances and will be
beyond court review. Monson, 928 P.2d at 1023.
¶5     Godfrey received the material that would be considered at
his hearing and had the opportunity to address any issues or
inaccuracies in the materials. In fact, he states that he wrote letters
to put forth his information and to correct information that he
thought was inaccurate. The trial court did not err in finding that
the Board comported with due process requirements.

¶6     Although Godfrey argues that the Board failed to follow
sentencing guidelines, it is established that the guidelines do not
have the effect of law and are not binding on the Board. See id. The
guidelines are merely estimates that reflect what may be a typical
term. The Board retains full discretion to determine incarceration
terms on an individual basis considering the unique facts of each
case. Labrum, 870 P.2d at 909. As a result, Godfrey’s arguments
regarding any entitlement or expectation under the guidelines is
without merit, and the Board is entitled to judgment as a matter of
law.

¶7      Regardless of how his appeal is framed, Godfrey challenges
the substantive decision of the Board. However, that decision is not
within this court’s purview. Moreover, Godfrey largely reargues
his trial court position and does not address the appellate posture
of the case. Because this is a court of review, an appellant must
address the reasoning of a challenged order or judgment. Allen v.
Friel, 2008 UT 56, ¶ 14, 114 P.3d 303. Godfrey asserts various Board
errors but does not address the trial court’s reasoning for granting
summary judgment. As a result, he fails to present a substantial
issue for review warranting further proceedings by this court.

¶8     Affirmed.




20130366‐CA                       3                 2013 UT App 171